FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/095,394 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on November 11, 2020 and claims priority to provisional application 62/933,879, filed November 11, 2019.
The Office mailed a first detailed action, non-final rejection on February 16, 2016, 2022.
Applicant’s representative Reborn Van (RN 67,198) initiated an interview on May 12, 2022.
Applicant filed amendments with accompanying remarks and arguments on May 16, 2022.
Claims 1-20 are pending and all are rejected. Claims 1, 17 and 18 are independent claims.
Response to Remarks and Arguments
Examiner thanks Applicant for the courtesies extended during the May 12, 2022 interview. 
First, regarding the §112(d) rejection, Examiner withdraws it, finding the amended language traversing it.
Next, regarding the prior art rejections, Examiner notes that Applicant has not amended the independent claims and attempts to argue that the last Office Action’s rejection should be withdrawn. Examiner respectfully disagrees and maintains the rejection.
Applicant contends that Asaka does not teach or suggest a first representation of a first content item that is displayed with a first visual indication of an amount of consumption using a consumption metric of a first type (Remarks: p. 15; emphasis is Applicant’s). Examiner respectfully disagrees and notes that the claim rejection notes that Asaka’s playback count history is used to order the played order list; this ordering based on the playback count history (also a “first type”) is a visual indication of an amount of consumption. (Asaka: par. 0334, the playback count history may be used to order the played order list, (a visual indication of an amount of consumption of an item in the list; par. 0334, a play count of playback history is a consumption metric of a first type).
Next, as the Office Action notes, Asaka is not relied upon for necessarily teaching a second type, different from the first type that the third and fourth visual indications have (Remarks: pp.15-16). LastFM, as Applicant agrees, is relied upon to cure the deficiency of Asaka. Applicant contends in a simple statement without evidence or further elaboration that, “[t]racking time spent listening to an artist is not the same as displaying visual indications of an amount of consumption using a consumption metric of a first type of a second type.” Examiner again respectfully disagrees. The amount of time that a user spends listening to a an artist and displaying that amount of time is a visual indication of how much the music is consumed by the user and it is different from the playback count. (Listeners may for instance not listen to a complete item of media, but may listen to just a portion repeatedly, perhaps because it is a long piece or there is a favorite portion. This listening habit captures different behavior and is relative to understanding consumption behavior of the user.)
It also appears that Applicant argues that Asaka fails to teach the features that are relied upon by LastFM. Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The remaining arguments rely on the already-presented arguments and are also not persuasive for the same reasons as noted above.
The claims stand rejected.
Claim Interpretation
Examiner notes that the conditional nature of this claim limitation present in claims 3-6 and 16 method claims, this limitation carries no patentable weight while giving the claim its broadest reasonable interpretation, as the claimed invention can be practiced without the some of the conditions occurring.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II) – Contingent Limitations.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13. (Currently amended) The method of claim 12, playing, by the user during the first respective time period, a respective content item included in the respective collection of content, wherein:
in accordance with a determination that the respective content item was played from a user interface associated with the respective collection of content items, the visual indication of the amount of consumption of content included in the respective collection of content items reflects playback of the respective content item, and
in accordance with a determination that the respective content item was played from a user interface other than the user interface associated with the respective collection of content items, the visual indication of the amount of consumption of content included in the respective collection of content items does not reflect the playback of the respective content item.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 9, 16-18 and 20 are rejected under 35 USC. § 103 as being unpatentable over Asaka et al. (“Asaka”), United States Patent Application Publication 2007/0085840, published on April 19, 2007 in view of non-patent literature “LastFM” published on a Reddit forum dated Setpember 18, 2018.

As to Claim 1, Asaka teaches: A method comprising: at an electronic device in communication with a display and one or more input devices (Asaka: par. 0015, display): 
receiving, via the one or more input devices, an input corresponding to a request to display a user interface associated with a first respective content mix, wherein the first respective content mix is associated with a first respective time period (Asaka: Fig. 10, par. 0259, a grid map display [321] displays a content selection screen on a graph with one axis corresponding to the  ranking of content and time on the other axis; par. 0361, a user selects a grid circle [332] (i.e. an input corresponding to a request)); and 
in response to receiving the input corresponding to the request to display the user interface associated with the first respective content mix, displaying, via the display, the user interface (Asaka: par. 0361, Fig. 19, the resulting ranking/year playlist is displayed), wherein the user interface includes: 
in accordance with a determination that a first criteria is met, a plurality of representations of content items included in the first respective content mix based on a past content consumption history of the user during the first respective time period (Examiner supplies the first criteria as there being at least one representation to be displayed on the user interface. Asaka: par. 0362, the selected grid circle [332] includes content data of artist selected by the user in the past (past content consumption history), including: 
in accordance with a determination that a second criteria is met, a first representation of a first content item that is displayed with a first visual indication of an amount of consumption, by the user during the first respective time period, of the first content item (Examiner supplies the second criteria as there being at least one representation to be displayed on the user interface. Asaka: par. 0334, the playback count history may be used to order the played order list, (a visual indication of an amount of consumption of an item in the list); and 
in accordance with a determination that a third criteria is met, a second representation of a second content item that is displayed with a second visual indication of an amount of consumption, by the user during the first respective time period, of the second content item (Examiner supplies the third criteria as there being at least one representation to be displayed on the user interface. Asaka: par. 0334, the playback count history may be used to order the played order list, (a visual indication of an amount of consumption of a different or same item in the list));
wherein the first visual indication and the second visual indication display consumption using a consumption metric of a first type (Asaka: par. 0334, a play count of playback history is a consumption metric of a first type); and 

    PNG
    media_image1.png
    497
    545
    media_image1.png
    Greyscale


in accordance with a determination that a fourth criteria is met, a plurality of representations of content creators selected based on the past content consumption history of the user during the first respective time period (Examiner supplies the fourth criteria as there being at least one representation to be displayed on the user interface. Asaka: par. 0334, the artist name is displayed), including: 
in accordance with a determination that a fifth criteria is met, a first representation of a first content creator that is displayed with a third visual indication of an amount of consumption, by the user during the first respective time period, of content associated with the first content creator (Examiner supplies the fifth criteria as there being at least one representation to be displayed on the user interface. Asaka: par. 0334, the playback count history may be used to order the played order list, (a visual indication of an amount of consumption of a different or same item in the list); the artist name is also noted in the list); and 
in accordance with a determination that a sixth criteria is met, a second representation of a second content creator that is displayed with a fourth visual indication of an amount of consumption, by the user during the first respective time period, of content associated with the second content creator (Examiner supplies the sixth criteria as there being at least one representation to be displayed on the user interface. Asaka: par. 0334, the playback count history may be used to order the played order list, (a visual indication of an amount of consumption of a different or same item in the list); the artist name is also noted in the list). 

Asaka may not explicitly teach: wherein the third visual indication and the fourth visual indication display consumption using a consumption metric of a second type, different from the first type.
LastFM teaches that a user is able to view the amount of time spent listening to a particular artist via a widget (Screenshot of forum post below indicates the amount of time spent listening to an artist).

    PNG
    media_image2.png
    534
    1116
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka device and methods by adding a separate view, or replacing the playcounts, of the interface with the artist and amount of consumption information visually indicated as taught and disclosed by LastFM. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the user to better understand the time spent listening to a piece, as not all pieces of music are the same amount of time.

As to Claim 2, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM further teach: the first and second visual indications indicate numbers of times the user consumed the first and second content items, respectively, during the first respective time period (Asaka: par. 0334, the playback count history may be used to order the played order list), and 
the third and fourth visual indications indicate durations of time the user consumed content associated with the first and second content creators, respectively, during the first respective time period (LastFM: the amount of time spent listening to an artist is captured by a widget).

As to Claim 3, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM further teach: the input corresponding to the request to display the user interface associated with the first respective content mix is received at a first time (Asaka: Fig. 10, par. 0259, a grid map display [321] displays a content selection screen on a graph with one axis corresponding to the  ranking of content and time on the other axis; par. 0361, a user selects a grid circle [332] (i.e. an input corresponding to a request)), 
in accordance with a determination that the first time is within the first respective time period, the content included in the first respective content mix is based on the past content consumption activity of the user of the electronic device during a first portion of the first respective time period but not a second portion of the first respective time period, and 
in accordance with a determination that the first time is after the first respective time period, the content included in the first respective content mix is based on the past content consumption activity of the user of the electronic device during the first and second portions of the first respective time period (Examiner notes, per the claim interpretation above, that these two limitations are contingent limitations. As the current time may be may be before the first respective time period, the determination result in neither of these limitations being performed in this method claim. Accordingly, no patentable weight is given to these limitations).

As to Claim 9, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM further teach: wherein the first respective content mix includes content consumed by the user of the electronic device (Asaka: par. 0239, the playback history of the user is displayed in the play list screen), and 
does not include content not consumed by the user of the electronic device (Examiner asserts that the language of par. 0239 implies that content not in the playback history is not included).

As to Claim 16, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM further teach: wherein the user interface associated with the first respective content mix further includes a representation of a respective collection of content items consumed by the user during the first respective time period, and the user interface is displayed in a first application (Asaka: Fig. 47, par. 0688, the ranking page (user interface) represents thes the songs filtered over a past predetermined period (a first respective time period)), the method further comprising: 
while displaying, via the display, the user interface associated with the first respective content mix, receiving, via the one or more input devices, a respective input (Asaka: par. 0619, Fig. 47 [769], the user may select the button to play the song); and 
in response to receiving the respective input: 
in accordance with a determination that the respective input corresponds to a selection of the first content item, initiating playback of the first content item while maintaining display of the user interface in the first application (Asaka: par. 0619, Fig. 47 [769], the user may select the button to play the song); and 

    PNG
    media_image3.png
    510
    373
    media_image3.png
    Greyscale

in accordance with a determination that the respective input corresponds to a selection of the respective collection of content items: 
displaying, via the display, a user interface associated with the respective collection of content items, wherein: 
the user interface associated with the respective collection of content items is displayed in a second application, different from the first application, and 
the user interface associated with the respective collection of content items includes information about the content items included in the respective collection of content items. (Examiner notes the conditional nature of this element).

As to Claim 17, it is rejected for similar reasons as claim 1. Asak further teaches processors, memories and program (Asaka: par. 0188, CPU [11], par. 0191, the memory [112] or [119]).

As to Claim 18, it is rejected for similar reasons as claim 1 and 17.

As to Claim 20, Asaka and LastFM teaches the elements of Claim 1.
LastFM further teaches: wherein the consumption metric of the second type is a total amount of time content from a respective content creator was consumed by the user during the first respective time period.(Screenshot of forum post below indicates the amount of time spent listening to an artist).

    PNG
    media_image2.png
    534
    1116
    media_image2.png
    Greyscale



B.
Claims 4-6 are rejected under 35 USC. § 103 as being unpatentable over Asaka et al. (“Asaka”), United States Patent Application Publication 2007/0085840, published on April 19, 2007 in view of non-patent literature “LastFM” published on a Reddit forum dated September 18, 2018 in further view of Donaldson, United States Patent 8,332,406, published on December 11, 2012.

As to Claim 4, Asaka and LastFM teaches the elements of Claim 3.
Asaka and LastFM may not explicitly teach: after the first time, detecting additional content consumption activity of the user of the electronic device.
(Examiner notes regarding the remaining limitations: 
after detecting the additional content consumption activity of the user of the electronic device: 
in accordance with a determination that the additional content consumption activity occurred within the first respective time period, displaying the first respective content mix with updated content included in the first respective content mix based on the additional content consumption activity; and 
in accordance with a determination that the additional content consumption activity occurred after the first respective time period, displaying the first respective content mix without the updated content based on the additional content consumption activity (Examiner notes, per the claim interpretation above, that these two limitations are contingent limitations. As the current time may be may be before the first respective time period, the determination result in neither of these limitations being performed in this method claim. Accordingly, no patentable weight is given to these limitations).)
Donaldson teaches in general concepts related to displaying real-time computer mediated user consumption data (Donaldson: Abstract). Specifically, Donaldson teaches that the consumption data may be triggered when a new real-time item consumption occurs (Donaldson: col. 5 ,lines 35-39).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM device and methods by allowing or the additional consumption data to be captured in real-time for visualization as taught and disclosed by Donaldson. Such a person would have been motivated to do so with a reasonable expectation of success to allow for immediate realization of changes.

As to Claim 5, Asaka, LastFM and Donaldson teaches the elements of Claim 4.
Asaka, LastFM and Donaldson further teach: after detecting the additional content consumption activity of the user of the electronic device:
in accordance with the determination that the additional content consumption activity occurred after the first respective time period, displaying a second respective content mix that includes content based on the additional content consumption activity of the user, wherein the second respective content mix is associated with a second respective time period, after the first respective time period.
Examiner notes that claim 5 consists of solely a conditional limitation and is rejected for similar reasons as parent claim 4.

As to Claim 6, Asaka and LastFM teaches the elements of Claim 5.
Asaka and LastFM further teach: the second respective content mix is provided to the electronic device in accordance with a determination that the past content consumption activity of the user during the second respective time period satisfies one or more content mix generation criteria; and
the second respective content mix is not provided to the electronic device in accordance with a determination that the content consumption activity of the user during the second respective time period does not satisfy the one or more content mix generation criteria (Examiner notes that claim 6 further limits the second respective content mix, which is also a conditional element of the limitation as clamed in claim 5).

C.
Claims 7-8 and 10 are rejected under 35 USC. § 103 as being unpatentable over Asaka et al. (“Asaka”), United States Patent Application Publication 2007/0085840, published on April 19, 2007 in view of non-patent literature “LastFM” published on a Reddit forum dated September 18, 2018 in further view of Sanders et al. (“Sanders”), United States Patent Application Publication 2014/0075308, published on March 13, 2014.

As to Claim 7, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM may not explicitly teach:  the first respective content mix is provided to the electronic device in accordance with a determination that the past content consumption activity of the user during the first respective time period satisfies one or more content mix generation criteria; and
the first respective content mix is not provided to the electronic device in accordance with a determination that the past content consumption activity of the user during the first respective time period does not satisfy the one or more content mix generation criteria.
Sanders teaches in general concepts related to intelligently managing a playlist of digital media (Sanders: Abstract). Specifically, Sanders teaches that in a view of a playlist queue of songs to play, a list of songs previously played is created (Sanders: par. 0038, the queue [150] includes a history icon [151] that will show songs from different sources and playlist). A minimum amount of play time (i.e. the content mix generation criteria) can be applied to songs to determine whether or not it should be included in the history list (Sanders: par. 0038). 
    PNG
    media_image4.png
    391
    502
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM device and methods by considering the past playing characteristics to include in the content mix as taught and disclosed by Sanders. Such a person would have been motivated to do so with a reasonable expectation of success to exclude certain songs that may have been sampled briefly by the listener and should not be included in the mix therefore (Sanders: par. 0038).

As to Claim 8, Asaka, LastFM and Sanders teaches the elements of Claim 7.
Sanders further teaches: wherein the one or more content mix generation criteria include: 
a criterion that is satisfied when more than a first threshold number of content items have been consumed more than a second threshold number of times during a respective time period  (Sanders: par. 0038, a song item (i.e. a threshold number of one) is consumed for a minimum amount of time (i.e. a threshold number of times greater than at least one listening period more than a minimum time amount)).

As to Claim 10, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM may not explicitly teach: the fourth criteria is met in accordance with a determination that the user has consumed more than a threshold duration of content associated with each of more than a threshold number of content creators during the first respective time period, and 
the fourth criteria is not met in accordance with a determination that the user has not consumed more than the threshold duration of content associated with each of more than the threshold number of content creators during the first respective time period, the user interface does not include the plurality of representations of content creators.
Sanders teaches in general concepts related to intelligently managing a playlist of digital media (Sanders: Abstract). Specifically, Sanders teaches that in a view of a playlist queue of songs to play, a list of songs previously played is created (Sanders: par. 0038, the queue [150] includes a history icon [151] that will show songs from different sources and playlist). A minimum amount of play time (i.e. the fourth criteria) can be applied to songs to determine whether or not it should be included in the history list (Sanders: par. 0038).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM device and methods by considering the past playing characteristics to include in the content mix as taught and disclosed by Sanders. Such a person would have been motivated to do so with a reasonable expectation of success to exclude certain songs that may have been sampled briefly by the listener and should not be included in the mix therefore (Sanders: par. 0038).

D.
Claims 11-12 are rejected under 35 USC. § 103 as being unpatentable over Asaka et al. (“Asaka”), United States Patent Application Publication 2007/0085840, published on April 19, 2007 in view of non-patent literature “LastFM” published on a Reddit forum dated September 18, 2018 in further view of Casillas et al. (“Casillas”), United States Patent Application Publication 2019/0272286, published on September 5, 2019.

As to Claim 11, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM may not explicitly teach: in accordance with a determination that the user has consumed more than a threshold number of content items from a respective collection of content items each more than a threshold number of times during the first respective time period, the user interface includes a representation of the respective collection of content items, and 
in accordance with a determination that the user has not consumed more than the threshold number of content items from the respective collection of content items each more than the threshold number of times during the first respective time period, the user interface does not include the representation of the respective collection of content items.
Casillas teaches in general concepts related to generating a playlist on a device (Casillas: Abstract). Specifically, Casillas teaches that a system will automatically generate a playlist of “recently played mix” based on a set of pre-designated conditions (Casillas: par. 0046). The condition may be exceeding a threshold number of times played during a predetermined time period (Casillas: par. 0046).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM device and methods by displaying a collection of songs within Asaka’s time period exceeding a threshold of times played as taught and disclosed by Casillas. Such a person would have been motivated to do so with a reasonable expectation of success to select only songs that were played a certain number of times for user ease of use.

As to Claim 12, Asaka, LastFM and Casillas teaches the elements of Claim 11.
Asaka further teaches: wherein the representation of the respective collection of content items is displayed with a visual indication of an amount of consumption, by the user during the first respective time period, of content included in the respective collection of content items Asaka: par. 0334, the playback count history may be used to order the played order list, (a visual indication of an amount of consumption of an item in the list).

E.
Claims 14 is rejected under 35 USC. § 103 as being unpatentable over Asaka et al. (“Asaka”), United States Patent Application Publication 2007/0085840, published on April 19, 2007 in view of non-patent literature “LastFM” published on a Reddit forum dated September 18, 2018 in further view of Dye et al. (“Dye”), United States Patent Application Publication 2017/0357421, published on December 14, 2017.

As to Claim 14, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM may not explicitly teach:  wherein: the first respective content mix is generated as a result of the past content consumption activity of the user during the first respective time period satisfying one or more content mix generation criteria, 
in accordance with a determination that the past content consumption activity of the user during a second respective time period, before the first respective time period, satisfies the one or more content mix generation criteria, the user interface includes a representation of a second respective content mix that includes content based on the past content consumption history of the user during the second respective time period, wherein the representation of the second respective content mix is selectable to display information about the content included in the second respective content mix and 
in accordance with a determination that the past content consumption activity of the user during the second respective time period does not satisfy the one or more content mix generation criteria, the user interface does not include the representation of the second respective content mix.
Dye teaches in general concepts related to displaying automatically-generated playlists (Dye: Abstract). Specifically, Dye teaches that the playlists may be generated based on user-supplied criteria, including past consumption activity (Dye: par. 0474, ). Additional playlists may be generated from the criteria as well by selection of a graphical option (Dye: par. 0481, a first generation criteria may include themes such as user favorites and the second playlist generation criteria may be based on the theme; Fig. 5CT [592B is the second generated playlist)). While there is no explicit disclosure that the media items in the generated playlists are from a particular time period, Asaka teaches the use of time periods and there is no reason as to why the second time period may not be before the first time period.

    PNG
    media_image5.png
    707
    510
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM device and methods by including computer instructions to produce a second suggested content mix as taught and disclosed by Dye. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the user to reduce the cognitive burden of generating a separate content mix.
F.
Claim 15 is rejected under 35 USC. § 103 as being unpatentable over Asaka et al. (“Asaka”), United States Patent Application Publication 2007/0085840, published on April 19, 2007 in view of non-patent literature “LastFM” published on a Reddit forum dated September 18, 2018 in further view of Dye et al. (“Dye”), United States Patent Application Publication 2017/0357421, published on December 14, 2017 in further view of Sanders et al. (“Sanders”), United States Patent Application Publication 2014/0075308, published on March 13, 2014.

As to Claim 15, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM further teach: the input corresponding to the request to display the user interface associated with the first respective content mix comprises selection of a first selectable element associated with the first respective content mix, wherein the first selectable element is displayed in a content recommendation user interface, 
a current time at the electronic device is within a second respective time period, after the first respective time period, 
Asak and LasfFM may not explicitly teach: in accordance with a determination that the current time is more than a threshold time into the second respective time period, the content recommendation user interface includes a second selectable element associated with a second respective content mix that is associated with the second respective time period, wherein the second selectable element is selectable to display information about content included in the second respective content mix, and the content recommendation user interface does not include the first selectable element associated with the first respective content mix, and 
in accordance with a determination that the current time is less than the threshold time into the second respective time period, the content recommendation user interface does not include the second selectable element associated with the second respective content mix, and the content recommendation user interface includes the first selectable element associated with the first respective content mix.
Dye teaches in general concepts related to displaying automatically-generated playlists (Dye: Abstract). Specifically, Dye teaches that the playlists may be generated based on user-supplied criteria, including past consumption activity (Dye: par. 0474, ). Additional playlists may be generated from the criteria as well by selection of a graphical option (Dye: par. 0481, a first generation criteria may include themes such as user favorites and the second playlist generation criteria may be based on the theme; Fig. 5CT [592B] is the second generated playlist and has a selectable element as well)). While there is no explicit disclosure that the media items in the generated playlists are from a particular time period, Asaka teaches the use of time periods and there is no reason as to why the second time period may not be after the current time and the first time period.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM device and methods by including computer instructions to produce a second suggested content mix as taught and disclosed by Dye. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the user to reduce the cognitive burden of generating a separate content mix.
Asaka, LastFM and Dye may not explicitly teach: in accordance with a determination that the current time is more than a threshold time into the second respective time period, the content recommendation user interface includes a second selectable element associated with a second respective content mix that is associated with the second respective time period, wherein the second selectable element is selectable to display information about content included in the second respective content mix, and the content recommendation user interface does not include the first selectable element associated with the first respective content mix, and 
in accordance with a determination that the current time is less than the threshold time into the second respective time period, the content recommendation user interface does not include the second selectable element associated with the second respective content mix, and the content recommendation user interface includes the first selectable element associated with the first respective content mix.
Sanders teaches in general concepts related to intelligently managing a playlist of digital media (Sanders: Abstract). Specifically, Sanders teaches that in a view of a playlist queue of songs to play, a list of songs previously played is created (Sanders: par. 0038, the queue [150] includes a history icon [151] that will show songs from different sources and playlist). A minimum amount of play time (i.e. threshold amount of time) can be applied to songs to determine whether or not it should be included in the history list (Sanders: par. 0038). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM-Dye device and methods by considering the past playing characteristics to include in the content mix as taught and disclosed by Sanders. Such a person would have been motivated to do so with a reasonable expectation of success to exclude certain songs that may have been sampled briefly by the listener and should not be included in the mix therefore (Sanders: par. 0038).

G.
Claim 19 is rejected under 35 USC. § 103 as being unpatentable over Asaka et al. (“Asaka”), United States Patent Application Publication 2007/0085840, published on April 19, 2007 in view of non-patent literature “LastFM” published on a Reddit forum dated September 18, 2018 in further view of Bilinski et al. (“Bilinski”), United States Patent Application Publication 2014/0114966, published on April 24, 2014.


As to Claim 19, Asaka and LastFM teaches the elements of Claim 1.
Asaka and LastFM may not explicitly teach:  wherein the consumption metric of the first type is a total number of times a respective content item was consumed by the user during the first respective time period.
Bilinski teaches in general concepts related to organizing music tracks based on shared metadata (Bilinski: Abstract). Specifically, Bilinski teaches that the playcount of a specific content item may be tracked within a certain time period (Bilinski: par. 0016).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Asaka-LastFM device and methods by utilizing the play counts of a specific media item as a metric as taught and disclosed by Bilinski. Such a person would have been motivated to do so with a reasonable expectation of success to determine the popularity or user-interest in a song based on a particular play count of a song.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho, United States PG Pub 2013/0218961, (Aug. 22, 2013) (describing recommendation system for media using social media, play counts);
Leeke et al., United States Patent 6,587,127, (July 1, 2003) (describing content player method with history view);
Gibson et al., United States PG Pub 2018/0367229, (December 20, 2018) (describing listening history of user used to generate time hop playlists).
Non-patent literature, Srobbling 2.0 documentation (LastFM) (2018);
Non-patent literature, LastFM charts (LastFM) (2015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174